The appeal in this case is from an order of the lower court setting aside the verdict of the jury rendered in favor of plaintiff, and granting a motion of defendant for a new trial.
It appears from the record that this is a companion case to that of Fidelity  Casualty Company of New York v. William Raborn, ante, p. 367, 173 So. 399, certiorari denied 234 Ala. 31,173 So. 402. The two cases were jointly tried, but are here submitted on separate records and involve the same questions on appeal, thus rendering a decision in one case conclusive as to the other case.
In the companion case the judgment of the lower court was affirmed. Case supra. It follows that the judgment in the instant case must be and is affirmed upon authority of and in accordance with the decisions of this court and the Supreme Court, 234 Ala. 31, 173 So. 402, in the case above referred to.
Affirmed.